Citation Nr: 9909613	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

3.  Entitlement to specially adapted housing or to a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to October 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
of 20 percent for residuals of an injury of the right knee 
with meniscectomy and degenerative joint disease.  This 
appeal also arises from February 1996 rating decision which 
denied entitlement to specially adapted housing or to a home 
adaptation grant.  This appeal further arises from a November 
1996 rating decision which denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
right knee disability as well as whether his knee 
disabilities are productive of loss of use of the lower 
extremities or of total disability.  The Board further feels 
that a VA examination is needed to determine whether the 
veteran may have any additional disability due to pain, 
supported by findings of adequate pathology.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all pathology of the 
knees currently present.

c)  The examiner should state 
whether any prosthetic devices (i.e. 
braces, canes, crutches, wheelchair) 
are used by the veteran due to his 
knee disabilities, and should state 
the frequency of the use of each 
prosthetic device.

d)  The examiner should provide both 
active and passive ranges of motion 
of both of the veteran's knees, as 
measured by goniometer.  The Board 
notes that the normal range of 
motion of the knee for VA purposes 
is from 0 degrees of extension to 
140 degrees of flexion, and the 
examiner should state his findings 
according to those standards.  The 
examiner should state whether there 
is any limitation of range of motion 
of either knee.

e)  The examiner should state 
whether there is any additional 
disability caused by the veteran's 
knee disabilities due to limitation 
of motion, excess motion, weakened 
motion, excess fatigability, 
incoordination, or pain on motion 
supported by adequate pathology.  
The examiner should make a finding 
for each of these criteria for each 
knee and should state whether the 
sign is shown, and if so, the 
severity of the sign.

f)  The examiner should state 
whether there is any lateral 
instability of either knee.  If 
there is no lateral instability of 
either knee, the examiner should 
specifically so state.

g)  The examiner should state 
whether the veteran has the loss of 
use of either lower extremity.  The 
examiner should further state 
whether the veteran has loss of use 
of one lower extremity together with 
the residuals of organic disease or 
injury (or together with the loss of 
use of one upper extremity) which so 
affects his balance or propulsion as 
to preclude locomotion without the 
aid of braces, crutches, canes, or a 
wheelchair.  Preclude locomotion 
means the necessity for regular and 
constant use of a wheelchair, 
braces, crutches, or canes as a 
normal mode of locomotion although 
occasional locomotion by other means 
may be possible.

h)  The examiner should provide an 
opinion as to whether the veteran's 
service-connected knee disabilities, 
in conjunction with his service-
connected gastritis, render him 
unable to secure or follow a 
substantially gainful occupation.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.





	(CONTINUED ON NEXT PAGE)



The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



- 3 -


- 1 -


